712 N.W.2d 448 (2006)
474 Mich. 1119
PERCH RESEARCH INTERNATIONAL, INC., Plaintiff-Appellee,
v.
WESTFIELD INSURANCE COMPANY, Defendant-Appellant.
Docket No. 129667 & (49).
Supreme Court of Michigan.
April 26, 2006.
On order of the Court, the application for leave to appeal the August 30, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we *449 are not persuaded that the question presented should be reviewed by this Court. The motion for stay is also considered, and it is DENIED as moot.
WEAVER, CORRIGAN, and MARKMAN, JJ., would grant leave to appeal for the reasons set forth in the Court of Appeals dissent.